DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,284,483 B2 hereinafter referred to as Pat’483. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 of the instant application, claim 1 of Pat’483 teaches a display unit, comprising:
a drive substrate (see line 2 of claim 1 of Pat’483), and a plurality of light emitting elements provided on the drive substrate, wherein the light emitting elements include a first light emitting element including a first anode electrode and a cathode electrode, a second light emitting element including a second anode electrode and the cathode electrode, and a third light emitting element including a third anode electrode and the cathode electrode (see lines 3-11 of claim 1 of Pat’483),
the first light emitting element includes a first light emission region, the second light emitting element includes a second light emission region, and the third light emitting element includes a third light emission region (see lines 12-16 of claim 1 of Pat’483),
an insulating film comprises a first portion and a second portion (see lines 17 and 18 of claim 1 of Pat’483),
the first portion is located between the first anode electrode and the second anode electrode (see lines 19 and 20 of claim 1 of Pat’483),
the second portion is located between the second anode electrode and the third anode electrode (see lines 21 and 22 of claim 1 of Pat’483),
a shape of the first portion is different from a shape of the second portion in a cross sectional view (see lines 23 and 24 of claim 1 of Pat’483).
Claim 2 of instant application corresponds to claim 2 of Pat’483.
Claim 3 of instant application corresponds to claim 3 of Pat’483.
Claim 4 of instant application corresponds to claim 4 of Pat’483.
Claim 5 of instant application corresponds to claim 5 of Pat’483.
Claim 6 of instant application corresponds to claim 6 of Pat’483.
Claim 7 of instant application corresponds to claim 7 of Pat’483.
Claim 8 of instant application corresponds to claim 8 of Pat’483.
Claim 9 of instant application corresponds to claim 9 of Pat’483.
Claim 10 of instant application corresponds to claim 10 of Pat’483.
Claim 11 of instant application corresponds to claim 11 of Pat’483.
Claim 12 of instant application corresponds to claim 12 of Pat’483.
Claim 13 of instant application corresponds to claim 13 of Pat’483.
Claim 14 of instant application corresponds to claim 14 of Pat’483.
Claim 15 of instant application corresponds to claim 15 of Pat’483.
Regarding claim 16 of the instant application, claim 16 of Pat’483 teaches an electronic apparatus comprising a display unit,
wherein the display unit comprises:
a drive substrate (see line 3 of claim 16 of Pat’483), and a plurality of light emitting elements provided on the drive substrate, wherein the light emitting elements include a first light emitting element including a first anode electrode and a cathode electrode, a second light emitting element including a second anode electrode and the cathode electrode, and a third light emitting element including a third anode electrode and the cathode electrode (see lines 4-11 of claim 16 of Pat’483),
the first light emitting element includes a first light emission region, the second light emitting element includes a second light emission region, and the third light emitting element includes a third light emission region (see lines 17-21 of claim 16 of Pat’483),
an insulating film comprises a first portion and a second portion (see lines 22-23 of claim 16 of Pat’483),
the first portion is located between the first anode electrode and the second anode electrode (see lines 24-25 of claim 16 of Pat’483),
the second portion is located between the second anode electrode and the third anode electrode (see lines 26-27 of claim 16 of Pat’483),
a shape of the first portion is different from a shape of the second portion in a cross sectional view (see lines 28-29 of claim 16 of Pat’483).

Allowable Subject Matter
Claims 1-16 are allowed upon the receipt of a terminal disclaimer to overcome the above double patenting rejection.
Claim 1 recites, inter alia, the first portion is located between the first anode electrode and the second anode electrode, the second portion is located between the second anode electrode and the third anode electrode, a shape of the first portion is different from a shape of the second portion in a cross sectional view.
	Claim 16 recites, inter alia, an insulating film comprises a first portion and a second portion, the first portion is located between the first anode electrode and the second anode electrode, the second portion is located between the second anode electrode and the third anode electrode, a shape of the first portion is different from a shape of the second portion in a cross sectional view.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
	Claims 2-15 are allowable based on dependency on an allowable base claim.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yoshida et al. (US 2012/0080694 A1) teaches a display unit comprising a plurality of light emitting elements and a drive substrate. Chen (US 2007/0145892 A1) teaches a display panel and electronic device comprising a substrate comprising a black matrix. Yoshida et al. (US 2011/0198990 A1) teach an organic display panel comprising a sealing layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M APENTENG/Examiner, Art Unit 2875         

/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875